Title: To James Madison from George Joy, 4 February 1824
From: Joy, George
To: Madison, James


        
          London 4th Febry 1824.No 12 Paper Buildings, Temple.
          Dear sir,
        
        This paper has met with an accident, but I cannot find a new one. They are all bought up; which is not unfrequently the case on the opening of Parliament. It has led my eye however to an Article, which I should not have noticed, after reading through the Debates. I think I wrote you some time ago of little Moore’s Conversion. Whether this is from himself or not I have not yet learned; neither have I ever seen the Review to which it refers. Some of my friends would have me take up the Cudgels against the Revilers—particularly the quarterly; but I refer them all to “England & America” in one of the numbers of the North American Review, after which I think silent Contempt is the best antidote to their poison. I hope you will be satisfied with Lord Lansdown & Mr: Brougham in the passages I have marked; and remain, very respectfully, Dear sir, Your friend & Servt
        
          G. Joy
        
      